Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  
	
Claims 2-11, directed to a system comprising devices and processors, facilitating the recited steps, based on the broadest reasonable interpretation and wherein the specification appears does not limit, processor and/or devices to include hardware (or limited thereto), claims 2-11, are deemed non-statutory, directed to a system with no specific hardware elements recited, therefore, the system claims represent software elements, not embodied upon any structure (hardware or non-statutory element).
The examiner suggests to amend the claims to include a statutory element, such as a hardware element (either the processor and/or device or other means to limit the claims), thereby, would clearly limited the full scope of the claims, to be within, a statutory scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though, the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 and 6-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheridan (US 5,760,917) in view of Hill et al. (US 2005/0243381).
Regarding claims 1 & 12, Sheridan teaches, associated with Album sharing, a system (in Fig. 1), in view of Fig. 2, controlling access (at 202-204, nodes), to stored Albums (with Images), per/user with Plural Rights, associated with Albums/third Party (or per/person), is deemed to be correspond to, subsets of images to a collection, in the Album, allowing a user to control access (GUI).
SEE Fig. 2

Therefore, teaches, at terminal adapted to (202, 203, 204), control access rights, being a journaling system for storing of a user’s images (Albums), and controlling access thereto to third parties (see Abstract, Third Parties), designated by the user (Fig. 2), comprising:

one or more communications devices (202, 203, 204) configured to receive said user images and one or more user-designated access settings (220)

Fig. 2, directed to Per User/access to an Album

Abstract
A distribution system and method which can be executed by such a system. The system comprises: first terminal remote from a hub station, having: a selection from among a plurality of possible access rights to generate a granted access right set which contains a set of access rights to a remotely stored image set; an input for allowing input of a third party electronic address associated with the granted access right set; a communication for transmitting the granted access right set and associated third party electronic address; and a hub station remote from the first terminal, comprising: a storage for the image set; a receiver for the transmission from the first remote terminal; a storage for the granted access right set and associated access identification; an automatic transmitting from the hub station to the third party electronic address; an electronic address for the hub station, a listing of the access rights of the granted set associated with the third party electronic address, and the associated access identification; and an allowance of a third party to access the image set from a terminal remote from the hub, only in accordance with the granted access right set.
Col. 5
(7) The selected access rights for each third party constitute a granted access right set, which the user transmits from first terminal 202 to hub station 201 by clicking on the "Apply" button 222 with the pointing device. Each granted access right set is then stored at hub station 201 in association with the corresponding third party's electronic address and an access identification for that third party. The access identification may be an access code assigned by the user or hub station 201, or may simply be the third party's electronic mail ("e-mail") address, or may be an electronic address in the form of the user identification of another user of the system.

O wherein said user images are associated with a user account
and grouped into image subsets

col. 10, user registration process (or an account to allow access the images from One or More Film Rolls with main images or all images/roll), as defined,

Or note, Image Sets can be defined by, Film Roll ID (or a collection, like an Album holing a FILM ROLL OF IMAGES, as a Main set and/or a Subset) 

SEE Film Roll ID 48 (reads on a main set or subset of the sets defined by Film Roll ID, defining a Main Set or derived subset), in view of being, indexed by FILM ROLL ID vs. any other Rolls, IF they EXIST, 
See film roll 48 (a set of Images), can be searched for.
“….The digital image signal set corresponding to a customer's film roll 48 and an associated identification signal, can be communicated to hub station 20…”, for identification (or access), wherein, the “…identification will allow the user to inquire of hub system 20 as to the location and status of the digital image set signal corresponding to the identification (and film roll 48)...”

(38) The digital image signal set corresponding to a customer's film roll 48 and an associated identification signal, can be communicated to hub station 20 by a connection 10a or a physical transfer link 10b of a signal storage medium such as a magnetic tape 54 as shown in FIG. 4 and discussed above. Hub station 20 receives each digital image set and its associated identification signal communicated from each processor-scanner station 2A to 2N in the first storage means. The identification signal is decrypted and each image set signal can be stored in the first storage and indexed by the decrypted identification.
(39) The user will be able to attempt to access the digital image set corresponding to film roll 48 as soon as they receive the identification, by using any remote terminal, such as remote terminal 40A to connect to and communicate with hub station 20 by a connection 30. At that time, the user simply enters the identification and over the connection successfully completes a user registration process at hub station 20. The identification will allow the user to inquire of hub system 20 as to the location and status of the digital image set signal corresponding to the identification (and film roll 48). Hub station 20 decrypts the identification entered by the user, and can search its index for a saved digital image of predetermined characteristics associated with the decrypted identification entered by the user. By "predetermined characteristics" in this case, is referenced any suitable predetermined characteristics determined by the operator of the system. For example, hub station 20 may be set such that any image set signal received will be stored and indexed with its associated identification signal. Alternatively, the "predetermined characteristics" could be set so that only a complete image set is so stored, or incomplete image sets (such as might result from an interruption of a connection between a processor-scanner station 2A to 2N and hub station 20, or from corrupted data) or digital image sets in a format not accepted by hub 20, may be stored but are identified as not meeting the predetermined characteristics (for example, they are stored with an associated identification indicating incomplete or corrupted data, or a data format not supported by hub station 20).


	Wherein, through the user account (Registration and ID) comprising a main subset of information relating to said user and said image sets and/or subsets, said image subsets comprising, a group of one or more of said images.

SEE Image Set (Main), while, some of the images (a Subset or Group of Images of a SET), from the actual digital image set to which the third party and may also share low resolution versions of the original images vs. a higher resolution, may be sent, due to the required more time for transmission.

(8) At this point there is nothing further that the user at first terminal 202 need do. Hub station 201 is programmed so as to automatically transmit a message to each third party's electronic address (in this example, the electronic addresses for second and third remote terminals 203 and 204). This message will include an electronic address for the hub station (such as a URL designation for a World Wide Web site on the Internet for hub station 201) by which each third party can connect to hub station 201, a listing of the access rights of the granted access right set which the user has granted to that third party, and the access identification (which again may simply be that third party's e-mail address). Optionally, hub station 201 could include in the message an identification of the user, and/or an identification of the digital image set to which the third party has been granted access. This latter identification could be in the form of a description which the user provided, or could include a low-resolution version (such as one or more thumbnail images) of all or some of the images from the actual digital image set to which the third party has been granted access (although the actual digital image set would not be included, since it would typically be of a higher resolution which would require more time for transmission).


In Sheridan, users with accounts can control access, to images Albums (see Fig. 2), referred to as an Image Set, as well as Image Sets, or Albums, from One or More Film ROLLs with IDs, defining the Main images and/or main image sets, defined by FILM ROLL.

SEE MENU, setting access rights to Albums/person, with plural rights per/person to sets of Images, defined by an Album 
(in Fig. 2)
(6) The method which can be executed by the system of FIG. 1 will now be described. First, a user at one of the remote terminals, for this example first terminal 202 will be used, connects with hub station 201. It will be assumed that the user has previously had stored, or has access to, at least one image signal set stored in hub station 201, and desires to share such images with other, such as third parties at remote terminals 203 and 204. Hub station 201 will communicate over the connection to first terminal 202, a menu which allows the user to select the image signal set or sets to be shared with others, and the identity of those others (which can be obtained in the form of nicknames, such as "John", "Sue", "Mom" and "George" from an e-mail address stored at hub station 201 or first remote terminal 202). Hub station 201 will then present first terminal 202 with a screen 220 of FIG. 2, which displays a plurality of possible access rights which the user at first terminal 202 can grant to the designated third parties. Such access rights can include the right to view the designated image set signal(s), print, copy, or e-mail them. The user merely checks the boxes for those access rights to be selected for each third party using a suitable pointing device (such as the keyboard or mouse). Thus, in FIG. 2 the user has selected to give the third party "John" only the right to view the image signal set, while selecting to give the third party "Sue" the right to only view, print, and e-mail the same image set signal.


SEE at stations, allows access to all scanned image sets (from Film Rolls), at the one hub station 20 (All Images, as well as Image Subsets) or Albums in Fig. 2, is the basis, on each, FILM ROLL (is a set), of the Film Rolls (ALL), are read as, (a Main or Full set), based on a Film Roll and/or Film Rolls, wherein albums are considered subsets, of the main images of the film rolls (referred to as: Digital Image Sets).

(45) It will be appreciated from the above, that the end user is able to drop off multiple film rolls at different ones of the processor-scanner stations 2A to 2N and access the corresponding digital image sets, without ever having to keep track of which film rolls were dropped off at which processor-scanner stations, and accesses all scanned image sets at the one hub station 20. Furthermore, the unique scanner location identification aids in tracing a digital image set if for any reason it is not available from hub station 20 by the user.

Sheridan fails to particularly teach as claimed, but Hill is deemed to render the differences obvious in view of teaching
O	wherein a user-designated access setting is associated with said main subset and each image subset, 
each user-designated access setting designating one or more third parties who may access said main subset and 
each image subset (Album having an Image Sub-Set or version), wherein user-designated access settings associated with different subsets may designate different third parties who may access said different subsets, wherein one or more of the user-designated access settings comprise 
o	at least one group comprising two or more third parties (or more than One Person or a Group)

Hill teaches defining Group Access (or Two or More Third Parties as a Group and Access), as well as public access and a GUI to set the access (Fig. 19, has a Share Button, along with Group Sharing or Share with a Friend, options), as taught by HILL.

Hill further teaches, access setting directed to Public Access (ALL) vs. private access (controlled access). 

SEE Access to an Album including whether the album is to be considered (Public vs. Private).

User settable access types (Public or Private)

[0095] In the preferred arrangement, the identity code of each of the recipients is stored in the album. This code may be an identifier assigned by the server thereby having global scope or a locally generated encoding of the recipients email address. The user may also choose access control for the album, including whether the album is to be considered public or private. A following step 1805 stores the album on the local storage system 2110 (see FIG. 2). Thereafter, a step 1803, that is performed by the album creator PC 1302, shares the album by both storing the album on the central server 1301 and notifying the selected recipients as will be described in regard to FIG. 11. Although the steps, 1803 and 1805 are shown in a particular order in FIG. 10, clearly this order can be changed without affecting the process 1409. After the album has been stored in the step 1805, the process 1409 is directed by the arrow 1410 to the STOP step 1411 (see FIG. 4).

	Therefore, since, the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Sheridan (which shares albums/user), in view of Hill, to apply to a sharing network environment, facilitating, sharing by the group of two or more third parties and sharing available content on the social network, including to control access (main & subsets), per group, as well as a public designation as taught by Hill, to facilitate group sharing criteria of two or more third parties as a sharing designation means (or to share by the group), as well as a public designation (all), as taught by Hill, enhance the access resolution, associated with sharing images.

Regarding claims 3 and 13, the combination as applied is deemed to render obvious as claimed, wherein said user-designated access settings for said main subset comprises said public designation, wherein the one or more servers of the journaling system receive an indicator from the user defining which of the one or more user-designated access settings are
associated with which of the one or more subsets.

SEE Hill as applied, user settings include, said public designation, as well as, group (of two or more third parties) and controlling access, while Sheridan teaches, setting individual access album/person, rendering obvious as claimed, wherein the one or more servers of the journaling system receive an indicator from the user (from a GUI screen), defining which of the one or more user-designated access settings are associated with which of the one or more subsets (such as setting, a group or individual, access setting, directed to, an Album).

Regarding claims 6 and 14 the combination as applied teaches the scope as claimed (or), wherein the one or more subsets of the user images comprise photographs and/or videos
SEE Film Roll (is a series of photographs)

Regarding claim 8, the combination as applied is deemed to further render obvious 
O		wherein the one or more communications devices are
configured to transmit to the third party the one or more images associated with the one or more image subsets retrieved by the one or more storage devices

Sheridan, as applied, above further renders obvious as claimed (based on the combination 103), upon triggering an access (request), by a third party, is deemed directed to as claimed, the one or more communications devices are configured to transmit (based on an access request), to the third party the one or more images (as requested), associated with the one or more image subsets retrieved by the one or more storage devices, based on any set access settings
Hill, also is deemed to teach and render obvious, as applied, upon a request from a third party, the system also is deemed to operate the same, wherein the one or more communications devices are configured to transmit to the third party the one or more images associated with the one or more image subsets retrieved by the one or more storage devices, is also based on requests, in associated with any success settings, directed to Public access or provide access, access rules, third parties receive requested sets, in associated with any access settings that correspond.

Regarding claim 9, the combination as applied is deemed to teach as claimed, wherein the journaling system of Claim 2, further comprising a main user-designated access setting
associated with all of the image subsets (SEE Public access vs. private access, settings are User Controlled, as applied above), wherein if information identifying a third party (Either a Single User or Group), matches said main user-designated access setting, said third party is granted access to all of the user’s user images associated with each image subset, is also deemed obvious in view of private access provided to users can include all images, as, available to the public or not, all, some or none.   
Regarding claim 10, the combination as applied is deemed to teach as claimed, wherein the journaling system of Claim 2, further comprising wherein the one or more communications devices are configured to receive the one or more user-designated access settings from a user terminal

SEE Sheridan (also can set access with GUI per/album/person with plural privileges), also in Hill (see Fig. 19, Page w/GUI, enabling, to Share Album with a Friend or Group), as applied are configured to receive the one or more user-designated access settings from a user terminal to receive the one or more user-designated access settings from a user terminal

Regarding claim 11, the combination as applied is deemed to further render obvious as claimed based on the prior art as applied above renders obvious, wherein he journaling system of Claim 2, wherein the one or more communications devices are
configured to receive the user images from a user terminal.
Taught by Sheridan in Fig. 1, as well as taught by Hill in Fig. 3, shows devices (to receive the user images from a user terminal), as claimed.
	
Claim 12 (method), is deemed analyzed and discussed with respect to claim 1 (system, with devices & processors).

	Claim 15, is deemed analyzed and discussed with respect to the claims above, the combination as applied further renders obvious, wherein, further comprising receiving one or more user identifiers (SEE Individuals, by Sheridan (Fig. 2), or Groups as taught by Hill (Fig. 19), as applied above), from the user as part of the one or more access settings, the one or more user identifiers identifying the particular one or more other users (designated by Individuals or Groups of users, being third parties).

	Regarding claim 16, the prior art as applied above is also deemed to render obvious, as claimed, wherein said user-designated access settings for said main subset can include said public designation (as applied above with Hill, @ 0095, public and private user settable, sharing settings).

Claims 4-5 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sheridan and Hill et al., as applied above and further in view of Gaskins, III et al. (US 2011/0258676).
	Regarding claims 4-5 and 17-18, the applied prior art appears teaches a home page and access controls, but fails to particularly teach

O	wherein said main subset corresponds to a main webpage (such as a Home Page), for said user account, claims 4, 17

O	wherein said image subsets correspond to secondary webpages (such as Links in the home page), for said user account (user controlled site of Hill), claims 5, 18

	Gaskins teaches a web sites have home pages as well as subpages and access to media (video, being a series of images or image based media), related to, the home page 100 and associated pages (subpages), wherein the Home page is a preview (0028), with hyperlinks to other pages or media material directed to Access, the media experience with respect to the home page and associated pages, does control access on a subscription & price basis, directed to controlling access to the pages (w/media previous, video being a series of images), available with respect to, preview (appears is a Public access), while accessing more, requires controlled access through, some sort of: subscription & price basis, directed to establish or control, access to the media with respect to the home page, associated with subpages links to the home page.

Therefore, since, the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the combination in view of the teachings of Gaskins, to enable access, as claimed, wherein said main subset corresponds to a main webpage is rendered obvious being, the Home Page, as a Public access point, (based on Hill), and being user controlled, by user settings, also to, enable access to, said image subsets (albums), correspond to secondary webpages appears is obvious can be controlled, as Private access, as taught by Gaskin, based on a user’s account (settings), controlling access to media (video and/or images), by user controlled settings, directed to a main pages vs. associated subpages. 

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sheridan and Hill et al., as applied above and further in view of Iseki et al. (US 2002/00077311).
	Regarding claim 7, the combination as applied fails to particularly teach, but, Iseki teaches and is deemed to render the difference, to be obvious as claimed,

O	wherein the one or more image subsets comprise one or more image subsets of user images provided by the user and one or more image subsets of user images provided by a third party (or a source of images).

SEE Fig. 1 Album at server 3, is based on sources of images from sources (image provider to image user), therefore, a user at a terminal has access to third party Images (or Image Providers) directed to album generations (at Image User terminals), associated with online client-server operations.

Also is related to Private access and control of albums & images, associated with, the problem addressed with respect to the related art, sharing third party image information.
SEE 0042, 0099, 0106, 0107
[0106] As explained above, the digital album company 400 is provided with the electronic service site running system for opening two electronic service sites 401, 402 by preparing a mechanism to store the image information and apply the transaction and enabling connection of such electronic service sites with a plurality of user terminals (private terminal 6 and image user terminal 4) via the telecommunication line and this running system stores the image information given the open YES information as the digital open album information by accepting the image information having the open YES/NO information and retrieval information from the user terminal (private terminal 6), opens the electronic service site (open service site) to open the digital open album information, accepts the retrieval request to the electronic service site (open service site) from the user terminal (image user terminal 4) and retrieves the image information matched with the retrieval request from the digital open album information based on the retrieval request in order to provide the retrieval result to the user terminal (open service site).

[0008] Moreover, the running system stores the image information of which registration has been accepted as the digital private album information, enables retrieval, edition and output of the digital private album information via the electronic private service site, accepts the retrieval request for the electronic private service site from the image provider terminal which has requested registration of image, retrieves the image information matched with the retrieval request from the digital private album information based on the retrieval request and provides the retrieval result to the image provider terminal which has issued a request for storing the image.

The related art, cannot allow, Sharing image information.
[0003] However, the photograph image data storing and utilizing system of the related art 1 is limited only to use by a storage requesting person and this system cannot allow the third party to freely use the stored data by opening such stored data to the third party, resulting in the problem that the storage requesting person cannot share the storing expense to the third party and the third party cannot obtain the necessary image information.

SEE 0037, Edit or EDITED (0078)
rendering obvious to receive images from third parties as image sources (by a sharing operation)

	Therefore, since, the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the combination in view of the teachings of Iseki, to facilitate (access), to, sources of images, from third parties (sources), as claimed, facilitating sharing of third party images (as sources) and associated with image album editing, creation and sharing between parties, as taught by Iseki, wherein the access is controlled by settings (Yes/no), settings (0107, allowing, to, “…retrieve, edit and output this digital private album information..”), along with controlling the access to the shared image collections, allowing for enabling editing with respect to private albums, upon requests and accepting the retrieval requests (or based on as access control setting or settings).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(A) Hull et al. (US 2005/0177385), also teaches, group access designations to social media content including images to defined groups (Fishing or Poker, groups).
  
[0024] Client devices 102-104 may be further configured to enable a user to manage a user profile, category information, activity participation, and the like, which may in turn be saved at a remote location, such as SNS 106, and the like. As such, client devices 102-104 may further include a client application that is configured to manage various actions on behalf of the client device. For example, the client application may enable a user to interact with the browser application, email application, and the like, to customize how another social network user might view a persona, profile, or the like associated with the user. For example, the user may employ the client application, in part, to provide one customized view for family members, another customized view for poker members, yet another view for fishing buddies, and the like. The client application may interact with a process such as described below in conjunction with FIG. 3 to customize and manage such views.


[0017] In still another embodiment, profile information may be made available based, in part, on an affiliation of the other social network user to an online group, such as a Yahoo! group, and the like, an offline group, such as a fishing club, and the like.

(B)	Nichols et al. (US 6,138,150), teaches controlling access (Fig. 7) to, Home pages with images (Fig. 8), leading to links to subpages with associated images (Figs. 9-), is directed to web pages to view operating system status information of machines, is directed to Hardware Management, with associated IMAGES. 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
12/16/2022